DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fingerprint image enhancement unit” “fingerprint image capturing unit” in claims 7 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “computing a weighted image, wherein in the weighted image, a first pixel weighted value corresponding to a first pixel position is greater than a second pixel weighted value corresponding to a second pixel position, wherein the first pixel position in the fingerprint image corresponds to a finger ridge, and the second pixel position in the fingerprint image corresponds to a finger valley; computing a fingerprint orientation image according to the weighted horizontal variation image and the weighted vertical variation image; and performing fingerprint image enhancement on the fingerprint image according to the fingerprint orientation image”, as recited.
Closest prior art Skovgaard USPN 2020/0285882 discloses fingerprint image enhancement comprising applying a first low pass filter and a first weight to raw fingerprint image data to produce a first filtered fingerprint image data set. Applying a weight to the raw fingerprint image data to produce a second filtered fingerprint image data set. Filter coefficients of the second filter are different from filter coefficients of the first filter. The first filtered fingerprint image data set and the second filtered fingerprint image data set are combined to produce a final enhanced fingerprint image. The disclosure also relates to a fingerprint sensing system and to an electronic device comprising a fingerprint sensing system.
Further closest prior art Nada USPN 2013/0142405 discloses biometric authentication device including: a biometric information acquiring unit which generates a biometric input image representing user's biometric input information; and a processing unit. The processing unit extracts, for each block obtained by dividing the biometric input image, a local feature representing the geometric feature of the biometric input information; classifies the plurality of blocks into a plurality of groups by blocks with a similar local feature; extracts a second group feature representing feature of biometric input information for each group; calculates the degree of difference between each of registered biometric information and the biometric input information based on a first group feature for each group set for a registered biometric image representing the registered biometric information and the second group feature; selects a prescribed number of registered biometric information based on the degree of the difference; and matches the selected registered biometric information with the biometric input information.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the applicant’s arguments of record, the present claims are novel and non-obvious.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


February 27, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662